PER CURIAM.
This is an original habeas corpus proceeding. Fidencio Garcia was found in contempt of court by the 105th district court of Nueces County for failure to pay court-ordered child support. The district court ordered relator jailed, finding that he was $4,151 in arrears. The court failed to specify, however, the time, date, and place of each occasion on which relator failed to pay such child support.
The Texas Family Code provides in § 14.33(a) that if an enforcement order “imposes incarceration or a fine, [it] must contain findings setting out specifically ... the time, date, and place of each occasion on which the respondent failed to comply” with the child support order. Tex.Fam. Code § 14.33(a). Because the enforcement order does not contain the requisite specificity, it is not enforceable by contempt. Ex parte Holland, 790 S.W.2d 568 (Tex.1990).
Pursuant to Tex.R.App.P. 170, a majority of the court holds the district court’s order void and, without hearing oral argument, orders the court to set aside such order.